Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 02/07/2022 have been fully considered and are made of record.
	a. Claims 11, 13, 15 and 17 have been amended.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Charles S. Ho (Reg. NO. 51807) on 02/22/2022.

The application has been amended as follows: 


Claim 1. (Currently Amended) A measuring device for determining a thickness of a dielectric layer (16) on an electrically conductive substrate (18) comprising: 
	a resonance cavity (2) for electromagnetic fields which has a rotationally symmetrical wall (4) and an end plate (6) opposite an open end (8), wherein the resonance cavity (2) is adapted to be positioned with the open end (8) on the dielectric layer (16) on the substrate (18), so that the substrate creates a wall of the resonance cavity; 
	an antenna (10) which is adapted to excite an electromagnetic field in the resonance cavity; 
	a reflection measuring unit (12) which is connected to the antenna (10) and is configured to determine at least one property of the electro-magnetic field in the resonance cavity (2); and 
	an evaluation circuit (14) which is connected to the reflection measuring unit (12) and configured to determine the thickness of the dielectric layer (16) from the at least one determined property of the electromagnetic field; 

wherein a diameter of an opening (20) is smaller at the open end (8) than a frequency-dependent cut-off diameter (dc) for cylindrical hollow waveguides at a given operating frequency.


Claim 17.	(Currently amended) A measuring device for determining a thickness of a dielectric layer (16) on an electrically conductive substrate (18) comprising: 
	a resonance cavity (2) for electromagnetic fields which has a rotationally symmetrical wall (4) and an end plate (6) opposite an open end (8), wherein the resonance cavity (2) is adapted to be positioned with the open end (8) on the dielectric layer (16) on the substrate (18), so that the substrate creates a wall of the resonance cavity; 
	an antenna (10) which is adapted to excite an electromagnetic field in the resonance cavity; 
	a reflection measuring unit (12) which is connected to the antenna (10) and is configured to determine at least one property of the electro-magnetic field in the resonance cavity (2); and 

	wherein a diameter of the rotationally symmetrical wall (4) varies in a longitudinal direction of the resonance cavity (2) from the open end (8) to the end plate (6), wherein a diameter of an opening (20) is smaller at the open end (8) than a frequency-dependent cut-off diameter (dc) for cylindrical hollow waveguides at a given operating frequency.


Reason for Allowance

4.	Claims 1-21 are allowed.

a)	Applicant amended independent claims 1 and 17 and overcome rejection.  Applicant’s arguments filed on 02/07/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “wherein a diameter of an opening (20) is smaller at the open end (8) than a frequency-dependent cut-off diameter (dc) for cylindrical hollow waveguides at a given operating frequency” of independent claims 1 and 17. Therefore, rejection sent on Office Action on 11/09/2021 is withdrawn.
claims  1 and 17: 
As to claims 1-16 and 18-21 the present invention is direct to a measuring device for determining a thickness of a dielectric layer (16) on an electrically conductive substrate (18) comprising: Independent claim 1 identifies the uniquely distinct features of “wherein a diameter of an opening (20) is smaller at the open end (8) than a frequency-dependent cut-off diameter (dc) for cylindrical hollow waveguides at a given operating frequency”.
As to claim 17 the present invention is direct to a measuring device for determining a thickness of a dielectric layer (16) on an electrically conductive substrate (18) comprising Independent claim 17 identifies the uniquely distinct features of “wherein a diameter of an opening (20) is smaller at the open end (8) than a frequency-dependent cut-off diameter (dc) for cylindrical hollow waveguides at a given operating frequency”.

The closest prior art, Hinken et al. (Pub NO. US 2015/0048843 A1), OWADA et al. (Patent No. JP 2009-278346 A) teaches System and Method for Resonant Cavity, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858